DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the navigation pointer extending within the hollow passage (claims 34 and 44) and a plurality of light emitting diodes coupled to the housing (claims 41, 49 and 52) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 49 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite that LEDs associated with the navigation system are positioned on the housing. The specification is totally silent on this feature. Instead, there is a brief discussion that LEDs can be positioned directly on a patient and a robot arm (44, 46 and 48). 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 37, 40, 43, 44, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling (US 2014/0039681), Haider (US 2008/0009697), Jayaraj (US 2010/0125172) and DiCarlo (US 8,506,565).
Regarding claims 33, 34, 37, 40, 43, 44, 46 and 50, Bowling discloses a robotic system with a robotic manipulator having a base, arm, links, joints and a surgical tool (figs. 1-3). The system further includes a user control pendant assembly (191, fig. 2A-B) which is used to control a semi-autonomous mode of the system (paragraph [0104]). This semi-autonomous mode operates as long as a trigger on a bottom of a housing is depressed (figs 2A-B, [0005], see also [0405]). Bowling further discloses a switch for adjusting the speed the tool is advanced along the path ([0104]), where the switch is on the top of the housing (figs. 2A-B). Bowling further discloses a navigation pointer which functions in conjunction with a navigation system for tracking purposes (see [0136], [0494], [0538] and [0540], and the discussion associated with navigation system 210). Regarding the details of the navigation system, including the use of LEDs, see the reference incorporated by Bowling, US 7,725,162 (e.g. column 13 lines 46-58). Bowling does not disclose the housing defines an interface allowing access to a hollow passage, the navigation pointer removable attached to the interface. Regarding the navigation pointer being attached to the housing, integral vs distinct elements, and integral vs separable elements, are recognized in the art as functional equivalents (MPEP 2144.06) and Applicant has not disclosed that removably attaching two known elements together produces an unexpected result (as defined by MPEP 716.02). Haider discloses a system that uses a navigation pointer which can be distinct from or integrated with a hand-held element ([0145]), where the hand-held element includes various switches ([0144], [0146], i.e. the hand-held element functions at least in part as a remote in conjunction with the operating room computer). Jayaraj discloses a handpiece with an auxiliary element that can be integrated with (fig. 6A-B), or separable from the handpiece (fig. 3A-B, note coupling 302 at the distal end of the housing). These references are cited both to show that the art recognizes that devices with different functions can be used separately or together and that devices with different functions can be connected integrally or detachably. The level of ordinary skill in the art of surgical robots is very high and a person of such skill would recognize that the teachings of Haider and Jayaraj would apply to the two devices disclosed by Bowling. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bowling as taught by Haider and Jayaraj to have any functionally equivalent combination of elements, including distinct elements, integrated elements, or selectively attachable elements, that would produce the predictable result of allowing a user to employ the functions of the elements as desired. This includes allowing the navigation pointer to be selectively connectable to a coupling on the pendant. Regarding the manner in which the navigation pointer is attached to the housing, use of sockets is very common in the art. DeCarlo, for example, discloses a device with a housing (102, fig. 1) that includes an interface (103a) that allows access into the handle (fig. 3), where an accessory device (400) is connected to the interface. The accessory device extends within and prevents access to the hollow passage when connected with the interface. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Bowling-Haider-Jayaraj to include any commonly known structure for allowing an accessory device such as the navigation pointer to be removably attached to the housing, such as a socket interface taught by DeCarlo, that would produce the predictable result of allowing a user to attach and detach the accessory device from the housing.

Claims 35, 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Haider, Jayaraj and DeCarlo, further in view of Klein (US 2008/0243157).
 Regarding claims 35, 36 and 45, the system of Bowling-Haider-Jayaraj-DeCarlo appears to show the interface with a projection extending from the housing (the distal end of 103a, fig. 4 of DeCarlo) but in any case does not disclose threading or friction fit between the projection and a coupling on the accessory device. However, using threads to connect parts of a medical devices is very common in this and many technology areas and Applicant has not disclosed that using threads is critical or produces an unexpected result. The fact that Applicant has claimed mutually exclusive attachment mechanisms suggests the opposite, that it is of no significance how the elements are connected. Kline discloses a handle with a protruding part with threads (11, fig. 3) for mating to a correspondingly threaded part of an attachable element (37). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to allow the accessory device to be secured in the plug of Bowling-Haider-Jayaraj-DeCarlo using any commonly known mechanisms, including the corresponding threaded structures disclosed by Kline, that would produce the predictable result of ensuing the accessory device does not come unattached from the handle.

Claims 38, 39, 47, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Haider, Jayaraj and DeCarlo, further in view of Mohr (US 2010/0228249).
 Regarding claims 38, 39, 47, 48 and 51, the system of Bowling-Haider-Jayaraj-DeCarlo does not disclose a pendant controller within the housing for controlling what the switch does. However, using context sensitive controllers is common in the art and there is no evidence that the location of a controller makes any difference to the functions performed by the controller. Mohr discloses a surgical system and teaches that a plurality of switches (1010B-F) can be caused by a controller (i.e. whatever circuitry produces the desired results) to have different functions ([0145]). Therefore, before the application was filed, it would have been obvious to provide the system of Bowling-Haider-Jayaraj-DeCarlo with a controller for changing the function of any given switch in the system to control any given function of the system, as taught by Mohr, and to provide the controller anywhere it would work as intended including the housing, to produce the predictable result of allowing a user to control the functions of the system in a desired manner.

Claims 41, 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Haider, Jayaraj and DeCarlo.
Regarding claims 41, 49 and 52, the system of Bowling-Haider-Jayaraj-DeCarlo does not expressly disclose a plurality of LEDs on the handle to track the pointer. However, Bowling does disclose the use of LEDs to track devices within the surgical field (see col. 13 lines 46-58 of incorporated reference US 7,725,162). Note also that Applicant incorporates a substantial amount of detail about these features from prior art documents such as US 2014/0200621, US 9,119,655 and US 9,008,757, although not LEDs on housings specifically (see the rejection under 35 USC 112(a) above). Therefore, before the application was filed, it would have been obvious to provide the system of Bowling-Haider-Jayaraj-DeCarlo with one or more LEDs on any element in the surgical field, as taught by Bowling, including the housing, that would produce the predictable result of allowing the navigation system, and thus the user, to know where important elements are located.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Haider, Jayaraj and DeCarlo, further in view of Edwards (US 2011/0028964).
Regarding claim 42, the system of Bowling-Haider-Jayaraj-DeCarlo does not disclose a removable cap cover coupled to housing when accessory is not in use. However, covering things when they are not in use is common in many areas, not just medical tools, and Applicant has not disclosed how a covering produces unexpected results. Edwards discloses a medical tool and teaches covering an element when it is not in use (46, fig. 8). Therefore, it would have bene obvious to one of ordinary skill in the art to provide the system of Bowling-Haider-Jayaraj-DeCarlo with at least a cover, as taught by Edwards, to produce the predictable result of covering elements or parts of elements that are not being used.

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794